DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 08/26/2022 has been entered. Claims 1-20 are now pending in the application. Applicant's amendments have addressed all informalities as previously set forth in the non-final action mailed on 05/26/2022.


Response to Arguments
Applicant’s arguments, see Page 6, filed 08/26/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made citing TOTAKE ET AL. (TOTAKE ET AL., STRUCTURAL VALIDATION AS AN INPUT INTO SEISMIC DEPTH CONVERSION TO DECREASE ASSIGNED STRUCTURAL UNCERTAINTY, JOURNAL OF STRUCTURAL GEOLOGY 95, PAGES 32-47, 2017) in view of FACKLER ET AL. (US 2016/0306806) (hereinafter “FACKLER”), MARIN ET AL. (US 2005/0038604) (hereinafter “MARIN”).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over TOTAKE ET AL. (TOTAKE ET AL., STRUCTURAL VALIDATION AS AN INPUT INTO SEISMIC DEPTH CONVERSION TO DECREASE ASSIGNED STRUCTURAL UNCERTAINTY, JOURNAL OF STRUCTURAL GEOLOGY 95, PAGES 32-47, 2017) in view of FACKLER ET AL. (US 2016/0306806) (hereinafter “FACKLER”), MARIN ET AL. (US 2005/0038604) (hereinafter “MARIN”).

With respect to Claim 1, TOTAKE teaches:
a graphical time-domain interpretation of seismic data, a graphical velocity model related to the seismic data, and a graphical depth-domain interpretation of the seismic data (The cited references teaches the graphical representation of time-domain, velocity, depth-domain and structural validation; See Figs. 1-13; See Sections 1-5).
However TOTAKE is silent to the language of:
concurrently outputting, by a computing device to a display of the computing device; identifying, by the computing device, a first alteration to one of the graphical interpretations; identifying, by the computing device based on the first alteration, a second alteration to another of the graphical interpretation; and updating, by the computing device based on the first alteration and the second alteration, at least two of the graphical interpretation.
FACKLER further teaches:
concurrently outputting, by a computing device to a display of the computing device, at least three or four graphical interpretation of data (See Para 0093 the user interface may display any number of …graphs…several…graphs (e.g., three, four, five, or more graphs) may be concurrently displayed on one or more display devices; See Abstract; See Figs. 1-20).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include concurrently outputting, by a computing device to a display of the computing device, at least three graphical interpretation of data.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to improve data aggregation and analysis of retrieved data, and share with user.
MARIN further teaches:
identifying, by the computing device, a first alteration to one of the graphical interpretation; identifying, by the computing device based on the first alteration, a second alteration to another of the graphical interpretation; and updating, by the computing device based on the first alteration and the second alteration, at least two of the graphical interpretation (The cited reference teaches the computer program function of kinematically linking multiple seismic domains and altering/manipulating seismic domains to dynamically convert into an alteration/manipulation of the other domains; See Figs. 2-8; See Para 0018, 0019, 0027, 0051, 0057, 0062, 0063, 0066, 0067, 0073-0075, 0077, 0081).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include identifying, by the computing device, a first alteration to one of the graphical interpretation; identifying, by the computing device based on the first alteration, a second alteration to another of the graphical interpretation; and updating, by the computing device based on the first alteration and the second alteration, at least two of the graphical interpretation.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to consider in concert different seismic domains that carry complementary information.

With respect to Claim 2, FACKLER further teaches:
wherein 
the graphical time-domain interpretation is to be displayed in a first portion of the display, the graphical velocity model is to be displayed in a second portion of the display, and the graphical depth-domain interpretation is to be displayed in a third portion of the display (See Para 0093 the user interface may display any number of …graphs…several…graphs (e.g., three, four, five, or more graphs) may be concurrently displayed on one or more display devices; See Abstract; See Figs. 1-20).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include wherein the graphical time-domain interpretation is to be displayed in a first portion of the display, the graphical velocity model is to be displayed in a second portion of the display, and the graphical depth-domain interpretation is to be displayed in a third portion of the display.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to improve data aggregation and analysis of retrieved data, and share with user.  

With respect to Claim 3, FACKLER further teaches:
further comprising 
outputting, by the computing device concurrently with the graphical time-domain interpretation, the graphical velocity model, the graphical depth-domain interpretation, and a graphical structural validation model related to the graphical depth-domain interpretation (See Para 0093 the user interface may display any number of …graphs…several…graphs (e.g., three, four, five, or more graphs) may be concurrently displayed on one or more display devices; See Abstract; See Figs. 1-20).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include further comprising outputting, by the computing device concurrently with the graphical time-domain interpretation, the graphical velocity model, the graphical depth-domain interpretation, and a graphical structural validation model related to the graphical depth-domain interpretation.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to improve data aggregation and analysis of retrieved data, and share with user.  

With respect to Claim 4, MARIN further teaches:
wherein 
the first alteration is an alteration to the graphical velocity model (The cited reference teaches the computer program function of kinematically linking multiple seismic domains and altering/manipulating seismic domains to dynamically convert into an alteration/manipulation of the other domains; See Figs. 2-8; See Para 0018, 0019, 0027, 0051, 0057, 0062, 0063, 0066, 0067, 0073-0075, 0077, 0081).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include wherein the first alteration is an alteration to the graphical velocity model.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to consider in concert different seismic domains that carry complementary information.  

With respect to Claim 5, MARIN further teaches:
wherein 
the first alteration is an alteration to the graphical depth-domain interpretation (The cited reference teaches the computer program function of kinematically linking multiple seismic domains and altering/manipulating seismic domains to dynamically convert into an alteration/manipulation of the other domains; See Figs. 2-8; See Para 0018, 0019, 0027, 0051, 0057, 0062, 0063, 0066, 0067, 0073-0075, 0077, 0081).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include wherein the first alteration is an alteration to the graphical depth-domain interpretation.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to consider in concert different seismic domains that carry complementary information.  

With respect to Claim 6, MARIN further teaches:
wherein 
the first alteration is an alteration to the graphical time-domain interpretation (The cited reference teaches the computer program function of kinematically linking multiple seismic domains and altering/manipulating seismic domains to dynamically convert into an alteration/manipulation of the other domains; See Figs. 2-8; See Para 0018, 0019, 0027, 0051, 0057, 0062, 0063, 0066, 0067, 0073-0075, 0077, 0081).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include wherein the first alteration is an alteration to the graphical time-domain interpretation.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to consider in concert different seismic domains that carry complementary information.  

With respect to Claim 7, MARIN teaches:
wherein 
the graphical depth-domain interpretation is based on the graphical velocity model and the graphical time-domain interpretation of the seismic data (The cited references teaches the graphical representation of time-domain, velocity, depth-domain and structural validation; See Figs. 1-13; See Sections 1-5).  

With respect to Claim 8, TOTAKE teaches:
identify: a graphical display based on a time-domain interpretation of seismic data; a graphical display based on a velocity model related to the seismic data; a graphical display based on a depth-domain interpretation of the seismic data; and a graphical display based on a structural validation model related to the depth- domain interpretation of the seismic data (The cited references teaches the graphical representation of time-domain, velocity, depth-domain and structural validation; See Figs. 1-13; See Sections 1-5).  
However TOTAKE is silent to the language of:
in a display of an electronic device; identify an alteration to one of the graphical interpretation; and update, based on the alteration, the graphical display of at least two of the graphical interpretation.
FACKLER further teaches:
concurrently outputting, by a computing device to a display of the computing device, at least three or four graphical interpretation of data (See Para 0093 the user interface may display any number of …graphs…several…graphs (e.g., three, four, five, or more graphs) may be concurrently displayed on one or more display devices; See Abstract; See Figs. 1-20).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include concurrently outputting, by a computing device to a display of the computing device, at least three graphical interpretation of data.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to improve data aggregation and analysis of retrieved data, and share with user.
MARIN further teaches:
identify an alteration to one of the graphical interpretation; and update, based on the alteration, the graphical display of at least two of the graphical interpretation (The cited reference teaches the computer program function of kinematically linking multiple seismic domains and altering/manipulating seismic domains to dynamically convert into an alteration/manipulation of the other domains; See Figs. 2-8; See Para 0018, 0019, 0027, 0051, 0057, 0062, 0063, 0066, 0067, 0073-0075, 0077, 0081).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include identify an alteration to one of the graphical interpretation; and update, based on the alteration, the graphical display of at least two of the graphical interpretation.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to consider in concert different seismic domains that carry complementary information.

With respect to Claim 9, FACKLER further teaches:
wherein: 
the graphical display based on the time-domain interpretation of seismic data is in a first portion of the display of the electronic device; the graphical display based on the velocity model related to the seismic data is in a second portion of the display of the electronic device; the graphical display based on the depth-domain interpretation of the seismic data is in a third portion of the display of the electronic device; and the graphical display based on the structural validation model related to the seismic data is in a fourth portion of the display of the electronic device (See Para 0093 the user interface may display any number of …graphs…several…graphs (e.g., three, four, five, or more graphs) may be concurrently displayed on one or more display devices; See Abstract; See Figs. 1-20).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include wherein: the graphical display based on the time-domain interpretation of seismic data is in a first portion of the display of the electronic device; the graphical display based on the velocity model related to the seismic data is in a second portion of the display of the electronic device; the graphical display based on the depth-domain interpretation of the seismic data is in a third portion of the display of the electronic device; and the graphical display based on the structural validation model related to the seismic data is in a fourth portion of the display of the electronic device.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to improve data aggregation and analysis of retrieved data, and share with user.  

With respect to Claim 10, MARIN further teaches:
wherein 
the alteration is an alteration to the velocity model (The cited reference teaches the computer program function of kinematically linking multiple seismic domains and altering/manipulating seismic domains to dynamically convert into an alteration/manipulation of the other domains; See Figs. 2-8; See Para 0018, 0019, 0027, 0051, 0057, 0062, 0063, 0066, 0067, 0073-0075, 0077, 0081).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include wherein the alteration is an alteration to the velocity model.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to consider in concert different seismic domains that carry complementary information.  

With respect to Claim 11, MARIN further teaches:
wherein 
the alteration is an alteration to the depth-domain interpretation (The cited reference teaches the computer program function of kinematically linking multiple seismic domains and altering/manipulating seismic domains to dynamically convert into an alteration/manipulation of the other domains; See Figs. 2-8; See Para 0018, 0019, 0027, 0051, 0057, 0062, 0063, 0066, 0067, 0073-0075, 0077, 0081).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include wherein the alteration is an alteration to the depth-domain interpretation.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to consider in concert different seismic domains that carry complementary information.  

With respect to Claim 12, MARIN further teaches:
wherein 
the alteration is an alteration to the time-domain interpretation (The cited reference teaches the computer program function of kinematically linking multiple seismic domains and altering/manipulating seismic domains to dynamically convert into an alteration/manipulation of the other domains; See Figs. 2-8; See Para 0018, 0019, 0027, 0051, 0057, 0062, 0063, 0066, 0067, 0073-0075, 0077, 0081).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include wherein the alteration is an alteration to the time-domain interpretation.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to consider in concert different seismic domains that carry complementary information.  

With respect to Claim 13, MARIN further teaches:
wherein 
the alteration is an alteration to the structural validation model (The cited reference teaches the computer program function of kinematically linking multiple seismic domains and altering/manipulating seismic domains to dynamically convert into an alteration/manipulation of the other domains; See Figs. 2-8; See Para 0018, 0019, 0027, 0051, 0057, 0062, 0063, 0066, 0067, 0073-0075, 0077, 0081).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include wherein the alteration is an alteration to the structural validation model.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to consider in concert different seismic domains that carry complementary information.  

With respect to Claim 14, MARIN further teaches:
wherein the instructions are further to: identify, in the display of the electronic device, a graphical display related to a map, wherein the map is to identify a location at which the seismic data was measured; and update, based on the alteration, the graphical display related to the map (The cited reference teaches the computer program function of kinematically linking multiple seismic domains and altering/manipulating seismic domains to dynamically convert into an alteration/manipulation of the other domains; See Figs. 2-8; See Para 0018, 0019, 0027, 0051, 0057, 0062, 0063, 0066, 0067, 0073-0075, 0077, 0081; fig. 6A, 8, [0019] “ray path display to link the geographical location of the source, receiver”, [0081] “seismic data obtained from the rays that share the same source and receiver position as rays 816, 818, 820).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include wherein the instructions are further to: identify, in the display of the electronic device, a graphical display related to a map, wherein the map is to identify a location at which the seismic data was measured; and update, based on the alteration, the graphical display related to the map.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to consider in concert different seismic domains that carry complementary information.  

With respect to Claim 15, TOTAKE teaches:
a graphical display based on a time-domain interpretation of seismic data; a graphical display based on a velocity model related to the seismic data; and a graphical display based on a depth-domain interpretation of the seismic data (The cited references teaches the graphical representation of time-domain, velocity, depth-domain and structural validation; See Figs. 1-13; See Sections 1-5).  
However TOTAKE is silent to the language of:
a display to display; one or more processors communicatively coupled with the display, wherein the one or more processors are to: identify an alteration to one of the time-domain interpretation, the velocity model, and the depth-domain interpretation; and update, based on the alteration, the graphical display of at least two of the time- domain interpretation, the velocity model, and the depth-domain interpretation.
FACKLER further teaches:
concurrently outputting, by a computing device to a display of the computing device, at least three or four graphical interpretation of data (See Para 0093 the user interface may display any number of …graphs…several…graphs (e.g., three, four, five, or more graphs) may be concurrently displayed on one or more display devices; See Abstract; See Figs. 1-20).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include concurrently outputting, by a computing device to a display of the computing device, at least three graphical interpretation of data.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to improve data aggregation and analysis of retrieved data, and share with user.
MARIN further teaches:
wherein the one or more processors are to: identify an alteration to one of the time-domain interpretation, the velocity model, and the depth-domain interpretation; and update, based on the alteration, the graphical display of at least two of the time- domain interpretation, the velocity model, and the depth-domain interpretation (The cited reference teaches the computer program function of kinematically linking multiple seismic domains and altering/manipulating seismic domains to dynamically convert into an alteration/manipulation of the other domains; See Figs. 2-8; See Para 0018, 0019, 0027, 0051, 0057, 0062, 0063, 0066, 0067, 0073-0075, 0077, 0081).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include wherein the one or more processors are to: identify an alteration to one of the time-domain interpretation, the velocity model, and the depth-domain interpretation; and update, based on the alteration, the graphical display of at least two of the time- domain interpretation, the velocity model, and the depth-domain interpretation.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to consider in concert different seismic domains that carry complementary information.

With respect to Claim 16, TOTAKE teaches:
wherein: 
the display is further to display a structural validation model related to the seismic data (See Para 0093 the user interface may display any number of …graphs…several…graphs (e.g., three, four, five, or more graphs) may be concurrently displayed on one or more display devices; See Abstract; See Figs. 1-20).
MARIN further teaches: 
the one or more processors are to update, based on the alteration, the structural validation model (The cited reference teaches the computer program function of kinematically linking multiple seismic domains and altering/manipulating seismic domains to dynamically convert into an alteration/manipulation of the other domains; See Figs. 2-8; See Para 0018, 0019, 0027, 0051, 0057, 0062, 0063, 0066, 0067, 0073-0075, 0077, 0081).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include the one or more processors are to update, based on the alteration, the structural validation model.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to consider in concert different seismic domains that carry complementary information.  

With respect to Claim 17, MARIN further teaches:
wherein 
the alteration is an alteration to the velocity model (The cited reference teaches the computer program function of kinematically linking multiple seismic domains and altering/manipulating seismic domains to dynamically convert into an alteration/manipulation of the other domains; See Figs. 2-8; See Para 0018, 0019, 0027, 0051, 0057, 0062, 0063, 0066, 0067, 0073-0075, 0077, 0081).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include wherein the alteration is an alteration to the velocity model.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to consider in concert different seismic domains that carry complementary information..  

With respect to Claim 18, MARIN further teaches:
wherein 
the alteration to the velocity model is an alteration to a type of the velocity model or a constant of the velocity model (The cited reference teaches the computer program function of kinematically linking multiple seismic domains and altering/manipulating seismic domains to dynamically convert into an alteration/manipulation of the other domains; See Figs. 2-8; See Para 0018, 0019, 0027, 0051, 0057, 0062, 0063, 0066, 0067, 0073-0075, 0077, 0081).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include wherein the alteration to the velocity model is an alteration to a type of the velocity model or a constant of the velocity model.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to consider in concert different seismic domains that carry complementary information.. 

With respect to Claim 19, MARIN further teaches:
wherein 
the alteration is an alteration to the depth- domain interpretation (The cited reference teaches the computer program function of kinematically linking multiple seismic domains and altering/manipulating seismic domains to dynamically convert into an alteration/manipulation of the other domains; See Figs. 2-8; See Para 0018, 0019, 0027, 0051, 0057, 0062, 0063, 0066, 0067, 0073-0075, 0077, 0081).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include wherein the alteration is an alteration to the depth- domain interpretation.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to consider in concert different seismic domains that carry complementary information..  

With respect to Claim 20, MARIN further teaches:
wherein 
the alteration is an alteration to the time- domain interpretation (The cited reference teaches the computer program function of kinematically linking multiple seismic domains and altering/manipulating seismic domains to dynamically convert into an alteration/manipulation of the other domains; See Figs. 2-8; See Para 0018, 0019, 0027, 0051, 0057, 0062, 0063, 0066, 0067, 0073-0075, 0077, 0081).
It would have been obvious to one ordinary skill in the art, at the time before the effective filing date of the claimed invention, to modify TOTAKE to include wherein the alteration is an alteration to the time- domain interpretation.
One of ordinary skill in the art would have been motivated to modify TOTAKE because it would be beneficial to consider in concert different seismic domains that carry complementary information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND NIMOX whose telephone number is (571)270-7272. The examiner can normally be reached Mon-Thu 9am-6pm | Fri 11am-3am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on (571)272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAYMOND NIMOX
Primary Examiner
Art Unit 2864



/RAYMOND L NIMOX/            Primary Examiner, Art Unit 2864